Citation Nr: 9918966	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-51 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma and, if so, whether such reopened claim is well 
grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 13 to March 
27, 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Pittsburgh, 
Pennsylvania.  Pursuant to the appeal, the veteran was 
accorded a personal hearing before the undersigned Board 
member at the Board in Washington, D.C.  His wife was present 
at the hearing as an observer.  


FINDINGS OF FACT

1.  Service connection for allergic bronchial asthma was 
denied by an April 1974 rating decision, which was confirmed 
in January 1981.  

2. The veteran did not submit a notice of disagreement within 
one year from the date of notification of either rating 
decision.  

3. The additional evidence added to the record since the 
January 1981 rating decision is not so significant that it 
must be considered to fairly decide the claim.   


CONCLUSIONS OF LAW

The January 1981 rating decision denying service connection 
for allergic bronchial asthma is final.  38 U.S.C. § 4005 
(1970) (now 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 20.302 (1998).  

2.  Evidence received since the January 1981 rating decision 
on the issue of entitlement to service connection for asthma 
by is not new and material for reopening the claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a reserve enlistment examination in August 
1972, the veteran indicated that he had or had had asthma.  
He also gave a history of rheumatic fever.  The examiner 
noted that the veteran had been told he had a slight case of 
asthma but that he had no symptoms.  The actual examination 
report indicates that the lungs and chest were normal.  The 
service medical records reflect that on February 13, 1973, 
the veteran was seen for a complaint of shortness of breath, 
stating that he needed medication for asthma.  A medical 
report of the same date reflects that the veteran was seen 
for a complaint of poor exercise tolerance for the previous 
7-8 years.  He reportedly had done poorly in high school 
physical training and had been unable to keep up with basic 
combat training.  He had visited the clinic the day 
previously and wanted to come again the next day.  His chest 
was clear and an X-ray was termed negative.  The impression 
was no objective pathology.  

Service medical records reflect that on February14, 1973, the 
veteran was noted to have entered on active duty on February 
9, 1973 and was in his 0 week of basic combat training.  A 
history of ARF (presumably acute rheumatic fever) when he was 
5 years old was recorded along with an inability to perform 
in gym, athletics, etc., for the previous 10 years because of 
extreme dyspnea on exercise.  It was also reported that he 
had been unable to perform in basic training.  On examination 
his lungs were clear but with exercise he developed 
expiratory wheezes.  The diagnosis was exercise-induced 
asthma that existed prior to enlistment.  It was determined 
that he did not meet the procurement standards and that he 
meet a Medical Board for consideration of separation from 
service.  On a report of physician examination of February 
14, 1973, for an "EPTS separation," it was noted that the 
veteran's chest was clear at rest and that he had expiratory 
wheezes with exercise.  A summary of defects and diagnoses 
was noted to be exercise asthma.  A chest X-ray showed mild 
hyperinflation with no active disease.  On a report of 
medical history the veteran gave a history that included 
asthma and shortness of breath.  The examiner noted that the 
veteran had a long history of easy fatigue and shortness of 
breath on mild exertion.  On February 14, 1973 the veteran 
was placed on a physical profile for asthma that involved the 
cessation of basic training and no strenuous physical 
activity.  The February 14 report of Medical Board 
proceedings indicates that the veteran had had five days of 
basic training and that he was medically unfit due it asthma 
that preexisted service.  It was specifically determined that 
asthma was not in line of duty, that it existed prior to 
service, and that it was not aggravated by active duty.  By a 
letter of the same date the veteran was advised that he did 
not meet the medical standards for service due to a 
preexisting disorder that was not aggravated by service.  He 
elected to be separated.  

On a report of examination by Myron A. Weitz, M.D., in July 
1973, the veteran's personal history was noted to include 
recurrent episodes of bronchitis associated with respiratory 
infections as a child.  At about age 15, he reportedly 
developed a cough and shortness of breath associated with 
wheezing which followed any type of exertion.  These symptoms 
reportedly would subside spontaneously without any 
medication.  The symptoms were nonseasonal and not associated 
with any nasal symptoms.  He stated that physicians who had 
examined him found no evidence of wheezing.  In June 1972, he 
reportedly successfully passed a draft board examination 
without chest findings.  In September 1972, he again 
successfully passed an examination for the reserves.  In 
February 1973, he entered active duty and, after the 3rd day 
of camp, while carrying a full duffel bag, he developed 
shortness of breath with wheezing.  Reportedly examination at 
that time suggested shortness of breath with exertion and he 
was separated from active service with a diagnosis of 
exercise induced bronchospasm.  It reportedly was suggested 
at that time that he should take a Tedral tablet if such 
symptoms recurred.  The symptoms reportedly would frequently 
subside before he needed to take the medication.  Following 
his separation from active service, he was at home and, 
within two hours of exposure to a cat, developed shortness of 
breath and wheezing relieved by Tedral.  These symptoms 
recurred on exposure to the cat so that, on one occasion, he 
had to have Adrenalin and an injection of cortico-steroids.  
Other episodes of shortness of breath and wheezing had 
occurred with exertion at home and at work.  On one or two 
occasions, he had awakened with shortness of breath and 
wheezing.  On one occasion in the previous month he had had a 
moderately severe episode which required injection of 
Adrenalin and a steroid.  A more recent episode occurred at a 
racetrack when he experienced shortness of breath and had to 
take Tedral.  

Dr. Weitz's physical examination revealed slight nasal 
congestion and edema of the turbinates.  The airway was 
termed adequate.  Percussion note over the chest and breath 
sounds were normal on several checks.  Vital capacity was 97 
percent of normal.  The veteran jogged in place for a few 
minutes when shortness of breath developed.  After about six 
minutes, Dr. Weitz heard a few inspiratory and expiratory 
wheezing rales over the bases which cleared spontaneously 
within a matter of 5 minutes.  Intradermal tests revealed 
positive skin test reactions to multiple inhalant and food 
allergens.  The clinical impression was bronchial asthma with 
allergies due to multiple sensitivities and exercise induced 
bronchospasm.  

On a VA examination in March 1974, the veteran complained of 
wheezing and shortness of breath on exertion and when exposed 
to cats.  Pulmonary function testing revealed results that 
were between 84 and 100 percent of normal.  The physical 
examination revealed good chest expansion bilaterally with 
clear breath sounds, no rales or wheezes, no dullness, no 
dyspnea, and no cyanosis.  A chest X-ray revealed normally 
ventilated and clear lungs.  The clinical diagnoses were 
allergic rhinitis and history of allergenic bronchial asthma 
that was not found.  

By rating action in April 1974, service connection was denied 
for allergic bronchial asthma on the basis that it preexisted 
active duty and was not aggravated by active duty.  The 
evidence considered included the service medical records, Dr. 
Weitz's report and the report of VA examination in March 
1974.  

The veteran was appropriately notified of the April 1974 
rating decision and did not file a timely notice of 
disagreement.  He attempted to reopen the claim in January 
1981 without the submission of any additional evidence.  By 
rating action later in January 1981, the RO confirmed the 
prior denial and found that no new and material evidence had 
been submitted to reopen the claim.  In March 1981, the 
veteran was notified of this action and did not file a timely 
notice of disagreement.  He again requested that the claim be 
reopened in May 1996, which was again denied, and this appeal 
ensued.  

Evidence received since the March 1981 denial includes a copy 
of a June 1982 letter to a Member of Congress from the 
veteran in which he stated that when he enlisted he told 
everyone that he had trouble breathing when he did any 
physical work like running but that military personnel said 
he was just out of shape.  He further said that he was seen 
at the Fort Ord hospital while he was on active duty because 
he kept getting out of breath and was told that he was to be 
discharged.  He further stated that because he had told 
everyone about his condition and was still accepted for duty 
he should be awarded a 30 percent rating.  

A private discharge summary prepared by F. Dudenhoefer, M.D., 
reflects that in May 1986 the veteran came to the emergency 
room in acute respiratory distress.  He reportedly had had 
chronic asthma for a number of years.  He had been to the 
emergency room in the previous two weeks and had apparently 
been in a ditch filled with water up to his waist repairing a 
broken water line which apparently contributed to his current 
attack.  The final diagnoses were acute respiratory failure 
and chronic bronchial asthma.  

VA outpatient treatment records reflect that in January 1990 
the veteran stated that he had had asthma all his life.  
Another such report of history was recorded in December 1991.  

Private medical records reflect treatment from 1988 to 1992.  
When the veteran underwent a private examination in 1990 by 
Chest Diseases of Northwestern PA he was noted to have a 
lifelong history of asthma.  

The veteran was hospitalized by VA in December 1991 for an 
acute asthmatic attack secondary to an acute exacerbation of 
asthma secondary to a bronchial infection.  A VA hospital 
report of September and October 1992 indicates a sudden onset 
of dyspnea.  A history of asthma since childhood was 
recorded.  An acute exacerbation of asthma was diagnosed.  A 
VA hospital report of May 1993 reflects the sudden onset of 
severe left anterior chest pain, which had lasted about an 
hour.  A long history of bronchial asthma was recorded.  
Chest pain of undetermined etiology and bronchial asthma were 
diagnosed.  In a VA medical record apparently written in 1997 
the veteran was noted to have a 27 to 30 year history of 
bronchial asthma.  It was noted that he had served in the 
Army, had been discharged due to asthma and had then worked 
as a driver and then a security guard.  

The veteran had a personal hearing before the undersigned 
Board member in Washington, D.C., in February 1999.  He 
testified that he had never been diagnosed with any kind of 
asthma prior to going into the military service and had never 
been treated for asthma or any other type of bronchial 
condition prior to active duty.  Transcript (T.) at page 3 
(3).  He testified that any records from Dr. Weitz were 
unavailable because he had died.  T. at 5.  The veteran 
testified that his claim was for service incurrence of 
bronchial asthma because he did not have this disorder prior 
to active service.  T. at 7.  In regard to medical records of 
a long history of breathing problems recorded in February 
1973, he indicated that prior to active service he did get 
out of breath when running and that it took him a little 
longer to recover after exercise, but he reiterated that he 
did not have asthma then.  He reportedly had been troubled by 
respiratory problems ever since active duty, and such 
problems had worsened over time.  T. at 10.  He testified 
that he saw Dr. Weitz after being discharge from service and 
that Dr. Weitz said that " the change in going from Erie, 
Pennsylvania, to Fort Ord, California, the difference in the 
climate and everything probably caused a lot of this."  T. 
at 15.




In February 1999, the veteran submitted a copy of junior and 
senior high school academic records, covering the period from 
1965 through June 1971, when he graduated from high school.  
Those records show that while in junior high school he 
received two Cs and one A in physical education and that in 
high school he received a B followed by Ps for the last two 
years.  He also submitted a copy of his pupil's health 
record.  The initial page contains entries for the 1st 
through 3rd and 6th through 10th grades and a medical history 
questionnaire listing various disorders with space to list 
the date of each.  A check mark is placed next to chicken 
pox, with no other notations including for asthma or 
rheumatic fever.  A medical examination form lists 
examinations in 1959 and 1965, both indicating that the lungs 
were clear on auscultation.  The records contain nurses 
follow-up notes dated from May 1959 to September 1970, which 
mostly reflect the veteran's visual acuity at various times.  
Initial consideration of the records by the RO was waived.

Legal Criteria

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the veteran has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the veteran's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Appeals for Veterans Claims (know as 
the United States Court of Veteran Appeals prior to March 1, 
1999) decided Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
decided.  In Colvin, the court expanded the definition of 
material evidence.   However in Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit), considered the issue of whether 
the Colvin test was a fair rendition of the definition of 
"material evidence" set forth in the regulation.  The 
Federal Circuit Court concluded that the Court of Veterans 
Appeals erred in adopting the Colvin test in that it failed 
to defer to the reasonable definition of a statutory term 
adopted by a regulation promulgated by the Secretary.  In 
summary, the Circuit Court disapproved of the Colvin test as 
applied to veterans' claims, vacated the court's decision 
upholding the Board's refusal to reopen Hodge's claim and 
remanded the case for reconsideration by the court in light 
of the proper regulatory definition of "material evidence."  
Therefore, in the present case, the Board will review the 
veteran's claim to reopen in accordance with the criteria as 
found in 38 C.F.R. § 3.156.  

The Board further notes that in determining whether evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A three-step analysis must be performed when a veteran seeks 
to reopen a previously denied claim.  Winters v. West, 12 
Vet. App. 203(1999); Elkins v. West, 12 Vet. App. 209(1999); 
Hodge.  First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

Analysis

The evidence on file at the time of the last final denial of 
service connection for asthma reflected, in essence, that 
although there was no pre-service medical evidence of asthma, 
the veteran gave a history of asthma on a reserve enlistment 
examination in August 1972.  Additionally, he complained of 
shortness of breath and asked for medication for his 
"asthma" on his initial day of active duty (February 13, 
1973) as shown by his DD Form 214.  Even though there is 
reference in the service medical records to the veteran 
having been on active duty since February 9th it appears that 
he may have gone to Fort Ord on the 9th in his status as a 
reservist, commencing active duty on the 13th.  Based on his 
history and examination findings it was concluded by service 
medical personnel that the veteran had asthma which had 
preexisted service, that it was not incurred in line of duty, 
that it had not been aggravated by service and that he did 
not meet the standards for enlistment.  It is also noted that 
the veteran was placed on a physical profile on February 
14th, which severely restricted his activities.  Thus, for 
the remainder of his service it does not appear that he 
engaged in the rigors of basic training or any strenuous 
activity.   

The evidence previously on file also included a lengthy 
statement from Dr.Weitz, who noted that the veteran's history 
of childhood bronchitis and respiratory infection and the 
onset of post-exercise coughing, shortness of breath and 
wheezing at the age of 15.  Dr. Weitz also noted the 
veteran's active duty history and, after physical examination 
and allergy tests, concluded that he had allergic bronchial 
asthma due to multiple sensitivities and exercise-induced 
bronchospasm.  Dr. Weitz's report, which is over two pages 
long, does not express any opinion that the veteran's 
respiratory problems had their onset during or permanently 
increased due to his brief period of service.  Nor did a VA 
examination in 1974 make any link between the veteran's 
respiratory problems and service.

In regard to the evidence received since the last final 
denial, the Board notes the veteran's 1982 statement in which 
he clearly reported pre-service breathing problems with any 
physical activity.  That statement did not alleged an 
increase in disability due to service but, rather, claimed 
entitlement to a disability rating on the basis that he had 
told the military about his problems but he was still 
accepted.  

The additional evidence also includes post-service VA and 
private medical evidence, which in no way tends to relate the 
veteran's asthma to service by way of incurrence or 
aggravation.  In fact, some of that evidence tends to show 
that the veteran's asthma preexisted service.  In sum, the 
additional post-service medical evidence merely confirms that 
the veteran has asthma and has had it for a long time.  

The additional evidence also includes the veteran's sworn 
testimony at his hearing  that he did not have asthma prior 
to service, which conflicts with the contention on his VA 
Form 9 that doing exercises in service aggravated his asthma.  
In any event, the veteran's statements regarding his 
disability are not competent evidence of the onset or 
aggravation of asthma during service as such involve medical 
questions.  Espiritu.  The Board has also considered the 
veteran's testimony as to what Dr. Weitz had purportedly told 
him more than 20 years earlier.  As previously noted, a 
lengthy report by Dr. Weitz is of record and does not mention 
a change in climate or anything else related to service as an 
aggravating factor.  However, even were the Board to accept 
the veteran's testimony as credible for the purpose of 
determining whether there is new and material evidence to 
reopen the claim, the Board finds that such testimony falls 
short.  As the Court noted in Warren v. Brown, 6 Vet. App 4, 
6 (1993) "any statement of veteran as to what a doctor told 
him is ...insufficient to establish a medical diagnosis."  
While in this case the medical diagnosis has been 
established, the question of whether asthma was caused or 
permanently worsened due to service is a medial question that 
requires medical evidence.  The inarticulate statement 
attributed to Dr. Weitz by the veteran does not constitute 
medical evidence.  See Warren; Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Additionally, since Dr. Weitz is deceased, 
it is not possible to contact him for clarification.   

The veteran also has submitted a copy of his school academic 
and health records from the 1st to 12th grades apparently in 
an attempt to show that asthma did not preexist service.  
These records contain no reference to asthma or breathing 
problems.  The medical records include a pre-printed medical 
history form listing various diseases including asthma.  The 
veteran was not noted to have a history of any of the 
diseases except chicken pox (even though other evidence of 
record indicates a pre-service history of acute rheumatic 
fever and rheumatic fever is on the list).  The remaining 
forms include a physical examination finding sheet, which 
notes that the lungs were clear, but only reflects results 
for examinations in 1959 and 1965, the latter being several 
years before the veteran entered service.  The 
evidence indicates that during the last two years of school, 
which was approximately the time that, according to Dr. 
Weitz's report, the veteran would have had the most 
difficulty with his respiratory problems, he apparently 
passed physical education.  During those last two years it 
appears that he was graded on a pass-fail basis.  The fact 
that he was not given a failing grade does not establish that 
he had no difficulty with physical education or that he did 
not have respiratory problems.  That evidence merely shows 
that he was given a passing grade by the teacher.  The school 
records contain no detailed medical findings, including as to 
the veteran's respiratory status after exercise.  Records of 
the veteran's pediatrician or family physician before 
service, which potentially could be sufficient to reopen the 
claim, have not been submitted.  The Board finds that the 
additional evidence indicating that the veteran apparently 
never failed physical education and that asthma was not found 
on school examinations in 1959 or 1965 is new but it is not 
so significant that it must be considered in order to fairly 
decide the claim.  The relevant medical evidence in the 
school records is scant and, as to the lungs, contains no 
notation after April 1965, more than eight years before the 
veteran commenced active service.  

Thus, the evidence received since the January 1981 RO 
determination is not new and material evidence sufficient to 
reopen the claim.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for asthma, 
the application to reopen the claim is denied.   


		
	JANE E SHARP
	Member, Board of Appellants' Appeals


 

